Title: From George Washington to Major General Robert Howe, 28 April 1780
From: Washington, George
To: Howe, Robert


          
            Dr Sir,
            Hd Qrs Morris Town April 28th 1780
          
          Col. Hay delivered me your letter of the 18th of April. It is lamentable that we should be obliged to experience such distresses as we do every where. Those we feel here are not inferior to yours—we are constantly on the point of starving for want of provision and forage—A deficiency of money is the cause, and a cause for which the present situation of affairs renders it infinitely difficult to provide a remedy. We are at a most delicate crisis—I dread with you the consequences.
          We are informed there is an arrival of 47 transports from South Carolina at New York and that there are appearances of a further embarkation. It may be of use to make demonstrations of a movement on our part—I should be glad so far as it can be done, without interfering with the necessary operations and without incurring expence, that you would set on foot a collection of boats on the river—have them inspected and some little repairs made. Some time since you were directed at your own instance to have all the fascines and gabions which had been provided in expectation of Count D’Estaing last fall deposited within the works. If this has not been effected, You will be pleased to have it done. They may possibly be of future utility and the act of removing them will contribute to our present purpose—A number were provided below Stoney point where the Virginia troops lay. You will not forget to remove these also to a place of security.
          General DuPortail being gone to the Southward, it is necessary that Col. Gouvion should repair to this army. If there are any previous arrangements you wish him to make, you will be pleased to direct him to make them and to set out for Head Quarters as speedily as he can.
          It has been represented to me that cattle coming on for this army have been stopped by some of your Commissaries for the use of the

Garrison. As the Purchasing Commissary makes a distribution in the first instance and always takes care to send a proportion to the posts under your command, any interference of this kind is irregular and improper. You will be pleased to give orders to prevent it in future. Our wants here are so extreme that the supplies intended for this part of the army cannot be diverted to any other without risking the most serious consequences.
          The state of our arsenals makes the greatest care and œconomy indispensable. I wish you to pay a pointed attention that the men whose times of service expire do not at leaving the army, carry away the public arms with them. Such who may have brought Arms of their own with them for which they have not been paid and which have been exchanged for better, they must as far as maybe practicable return those they now have and receive their own—You will make the commandants of batalions particularly responsible for carrying this into execution.
          The Maryland division being gone to the Southward, all the men belonging to it in the Hospitals at Albany are directed to be sent to Fish Kill. When arrived there you will take measures to have them and those now at Fish Kill forwarded to this place. Should they want any little necessaries of shoes &c. you will have them supplied. I am with great regard D. Sir Your Most Obedt.
        